Citation Nr: 0946986	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefits sought on appeal.  In 
December 2007, the Board remanded the matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in November 2004.  To aid in adjudication, 
any subsequent VA medical records should be obtained.  In 
addition, the record includes a June 2009 VA examination 
report which indicates that the Veteran receives benefits 
from the Social Security Administration (SSA) for 
disabilities including a back disability.  Since the SSA 
decision and the records upon which this grant of benefits 
was based are not included in the claims folder, those 
records should also be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since November 2004.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

